Citation Nr: 1716549	
Decision Date: 05/16/17    Archive Date: 05/22/17

DOCKET NO.  05-15 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative lumbar spine syndrome.  

2.  Entitlement to service connection for a bilateral hip disability.  

3.  Entitlement to service connection for a bilateral knee disability.  

4.  Entitlement to an initial rating in excess of 10 percent for residuals contusion of the left anterior mid tibia with mild functional shortening of the gastrocnemius muscle (left calf disability).  

5.  Entitlement to an initial rating in excess of 10 percent for residuals contusion of the right anterior mid tibia with mild functional shortening of the gastrocnemius muscle (right calf disability).  

6.  Entitlement to an effective date earlier than March 15, 2011 for the grant of service connection for sensitive laceration scars at the shin, bilateral.  
7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to August 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office in Pittsburgh, Pennsylvania (RO). 

In a September 2003 rating decision, the RO granted service connection for residuals of lacerated thigh muscle with calf muscle shortening of the right leg, and residuals of lacerated thigh muscle with calf muscle shortening of the left leg.  The RO evaluated each as 10 percent disabling, effective May 16, 2002.  The Veteran filed a notice of disagreement with the assigned rating and effective date in September 2003.  The Veteran was issued a statement of the case in February 2005 and perfected his appeal with a June 2005 VA Form 9.  

In a February 2007 decision, the Board denied entitlement to an effective date earlier than May 16, 2002 for the grant of service connection for degenerative changes in the subtalar joints, left ankle, residuals of lacerated thigh muscle with calf muscle shortening of the right leg and residuals of lacerated thigh muscle with calf muscle shortening of the left leg.  The Board also remanded the issues of entitlement to initial ratings in excess of 10 percent for residuals of lacerated thigh muscle with calf muscle shortening of the right leg, and residuals of lacerated thigh muscle with calf muscle shortening of the left leg

In a December 2009 rating decision, the RO assigned a 20 percent rating for degenerative changes in the subtalar joints, left ankle, effective April 14, 2009, and denied entitlement to service connection for bilateral hearing loss, a bilateral hip disability, a bilateral knee disability and a left foot disability.  The Veteran filed a notice of disagreement in January 2010.  

In an April 2011 rating decision, the RO, in relevant part, granted service connection for a sensitive scar at shin, bilateral, and assigned a 10 percent rating effective March 5, 2011.  The RO also denied entitlement to a TDIU and denied reopening the Veteran's previously denied claim of entitlement to service connection for degenerative lumbar spine syndrome.  In May 2011, the Veteran filed a notice of disagreement with the effective date of service connection for the bilateral scars, the denial of entitlement to a TDIU and the denial of reopening the previously denied claim of entitlement to service connection for a back disability.  

As will be discussed further below, in an October 2011 rating decision, the RO granted service connection for laceration scar left anterior mid tibia and assigned a 10 percent evaluation, effective May 16, 2002.  The RO also granted service connection for laceration scar right anterior mid tibia and assigned a 10 percent evaluation, effective May 16, 2002.  

In a June 2012 statement, the Veteran, through his representative withdrew the issue of entitlement to service connection for a left foot disability.  As such, the issue is not before the Board.  

In an August 2014 rating decision, the RO granted entitlement to service connection for bilateral hearing loss.  As this is considered a full grant of the issue sought on appeal, the issue is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  
In August 2014, the Veteran was also provided with a statement of the case regarding the issues of entitlement to service connection for a bilateral hip disability, a bilateral knee disability and entitlement to an effective date earlier than April 14, 2009, for the assignment of a 20 percent rating for degenerative changes in the subtalar joints, left ankle.  The Veteran perfected his appeal with a September 2014 VA Form 9.  On his appeal, the Veteran stated that he was only appealing the issues of entitlement to service connection for bilateral knee and hip disabilities.  As such, the issue of entitlement to an effective date earlier than April 14, 2009, for the grant of a 20 percent rating for degenerative changes in the subtalar joints, left ankle is not before the Board.  

In August 2015 the Veteran was provided with a statement of the case regarding, in relevant part, the issues of entitlement to an earlier effective date for the grant of service connection for bilateral scars and entitlement to a TDIU.  The Veteran perfected his appeal with an October 2015 VA Form 9.    

As will be discussed further below, the Veteran has not been provided with a statement of the case in regards to the issue of whether new and material evidence has been received to reopen a previously denied claim for a back disability.  

Additionally, in October 2016, December 2016 and January 2017 the Veteran submitted additional evidence with a waiver of agency of original jurisdiction review.  38 C.F.R. § 20.1304 (c) (2016).

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claims file reveals documents that are either duplicative or irrelevant to the issues on appeal.  

The issues of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative lumbar spine syndrome and entitlement to service connection for a bilateral hip disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In an August 2014 rating decision, the RO granted service connection for laceration scar left anterior mid tibia and laceration scar right anterior mid tibia and assigned an effective date of May 16, 2002.  

2.  There is no longer a case or controversy with respect to the claim for an effective date earlier than March 15, 2011, for the grant of service connection for sensitive laceration scars at the shin, bilateral.  

3.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's bilateral knee disability is etiologically related to his military service.  

4.  For the entire appeal period, the Veteran's left calf disability has been manifest by moderate symptoms.  

5.  For the entire appeal period, the Veteran's right calf disability has been manifest by moderate symptoms.  

6.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's service-connected disabilities preclude him from securing or following substantially gainful employment


CONCLUSIONS OF LAW

1.  The appeal for the issue of entitlement to earlier effective date earlier than March 15, 2011, for the grant of service connection for sensitive laceration scars at the shin, bilateral is dismissed. 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).
3.  The criteria for a rating in excess of 10 percent rating for a left calf disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5399-5311 (2016).  

4.  The criteria for a rating in excess of 10 percent rating for a right calf disability have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.55, 4.56, 4.73, Diagnostic Code 5399-5311 (2016).  

5.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5110(a), (b)(2) (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  

Here, in an April 2011 rating decision, the RO granted service connection for sensitive laceration scars at the shin, bilateral and assigned an effective date of March 15, 2011.  In a May 2011 notice of disagreement, the Veteran stated, in relevant part, that the leg scar condition was filed on May 15, 2002, and that "this is the date I should be initial to, for compensation, retroactive pay".  In an October 2011 rating decision, the RO granted service connection for laceration scar left anterior mid tibia and laceration scar right anterior mid tibia and assigned an effective date of May 16, 2002, the date of receipt of the initial claim for service connection.  This is considered a full grant of the benefit sought on appeal.  Therefore, the issue is no longer in appellate status, and there is no case or controversy presently before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  As such, the appeal seeking entitlement to an effective date earlier than March 15, 2011, for the grant of service connection for sensitive laceration scars at the shin, bilateral must be dismissed.  



Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). 

In light of the Board's favorable decision to grant entitlement to service connection for a bilateral knee disability and TDIU, no discussion of the VA's duty to notify and assist in regards to these issues is necessary.  

The Veteran's claims for higher initial ratings arise from disagreement with the initial evaluations that were assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of service treatment records, pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Here, the Veteran's partial service treatment records, personnel records, post-service private treatment records and Social Security Administration (SSA) records have been associated with the claims file.  

The Board notes that in November 2009 the RO made a formal finding of unavailability for the Veteran's service treatment records dated September 10, 1980, to April 9, 1987, and June 7, 1987, to August 9, 1989.  It was noted that the service treatment records that are on file included the Veteran's dental records and treatment records for the period of April 10, 1987, to June 6, 1987.  In such cases, where service treatment records have been lost or destroyed through no fault of the veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis in this case has been undertaken with the heightened obligation set forth in Cuevas and O'Hare in mind.  It is noted, however, that the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

In regards to the Veteran's claim for a higher initial rating for his bilateral calf disability, the Veteran was afforded VA examinations in June 2003, August 2004, January 2009, June 2009 and March 2011.  The Board finds that the June 2009 and March 2011 examination reports are adequate for rating purposes because the examiners conducted clinical evaluations, interviewed the Veteran, and described the Veteran's bilateral calf disability in sufficient detail so that the Board's evaluation is an informed determination.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also finds that the RO has substantially complied with the February 2007 Board remand directives which included obtaining identified post-service treatment records and affording the Veteran a new VA examination for his bilateral calf disability.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

The Veteran contends that his bilateral knee disability is due to his military service.  Specifically, the Veteran contends that his disability is due to tripping and falling on equipment, running on asphalt during physical training and lifting and carrying heavy missiles as part of his military occupational specialty (MOS).  See June 2005 statement, January 2009 VA examination and September 2014 VA Form 9.  
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2016).  In addition, service connection may be granted for a disease diagnosed after discharge from service, when all of the evidence, including that pertinent to service, shows that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303 (b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Turning to the evidence of record, the Veteran has a current diagnosis of bilateral knee arthritis as evidenced by the August 2004 VA examination.  

In regards to the Veteran's military service, the Board again notes that the Veteran's service treatment records dated September 10, 1980, to April 9, 1987, and June 7, 1987, to August 9, 1989, have been deemed unavailable.  Nonetheless, the Veteran's DD-214 shows that the Veteran's MOS was chaparral missile crewmember.  As such, the Board finds that the Veteran's report of carrying missiles is consistent with the place, type, and circumstances of his service.  See 38 U.S.C.A. § 1154 (a).  Therefore, the Veteran's claim turns on whether his currently diagnosed bilateral knee disability is related to his military service.  

In this regards, the Veteran was afforded a VA examination in August 2004.  The examiner diagnosed developed retro patella arthrosis from both sides with the limitation in functions and stress insufficiency, lateral stressed gonarthrosis from both sides and synovitis is from both sides.  The examiner did not provide a nexus opinion.  

The Veteran was afforded another VA examination in January 2009.  The Veteran reported that he had previously been examined by an orthopedist in Frankfurt in 2003 and his symptoms were described as being related to injuries suffered during his time in the US Army.  The examiner noted that communicating with the Veteran was difficult because of the language barrier.  The Veteran reported that during military exercises in 1985 he tripped and fell from some equipment that subsequently hit him.  He reported that he suffered multiple contusions during the incident.  The examiner diagnosed grade I to III onset lateral gonitis on both sides.  The examiner did not provide a nexus opinion.  

In a January 2010 statement, the Veteran reported that if his service treatment records were located they would show treatment for his claimed conditions.  The Veteran also reported that the reason he did not have any medical records since service was that he did not have the financial means to seek treatment.   

On his September 2014 VA Form 9, the Veteran reported that his orthopedic doctor concluded that his conditions were caused by his military training.  

In an October 2016 statement, a private physician noted that the Veteran served from 1980 to 1989 in the artillery of the US Army.  The Veteran reported that among his duties were four week excerpts with dummy exercises with missiles.  The Veteran reported that twice a day he had to load missiles weighing 60 kg (120 pounds) in kneeling position.  The physician explained that from a medical point of view, this represented a non-physiological permanent load on the knee joints.  The physician explained that as a result, the Veteran had suffered increasingly painful limb movements since the mid-1990s.  The physician noted that since 2015, the Veteran had also complained of aching pain in both knees.  

The Board acknowledges that the private physician did not specifically state that the Veteran's currently diagnosed bilateral knee disability is at least as likely as not related to his military service.  However, the physician's conclusions adequately address the nexus component of entitlement to service connection.  Furthermore, there is no contrary medical opinion of record.  Thus, the Board finds that the evidence of record is at least in relative equipoise as to whether the Veteran's bilateral knee disability is etiologically related to his military service.  Therefore, reasonable doubt is resolved in favor of the Veteran and service connection for a bilateral knee disability is warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2016) (citing Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990)); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).

Increased Rating

The Veteran contends that his service-connected bilateral calf disability is more severe than reflected in his currently assigned disability ratings.  

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § Part 4 (2016).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity. 

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, the question for consideration is the propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

When there is a question as to which of two ratings to apply, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating, otherwise the lower rating shall be assigned.  38 C.F.R. § 4.7 (2016). 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).
The Veteran's residuals, contusion of the left and right anterior mid tibia with mild functional shortening of the gastrocnemius muscle are currently rated under diagnostic code 38 C.F.R. § 4.73, Diagnostic Code 5399-5311.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Diagnostic Code 5399 refers to an unlisted disability of the muscular system. Diagnostic Code 5311 pertains to muscle group XI.  In this case the specific muscle is the gastrocnemius muscle.  

Muscle injuries are evaluated pursuant to the criteria at 38 C.F.R. §§ 4.55, 4.56, and 4.73 (2016).  For rating purposes, the skeletal muscles of the body are divided into 23 muscle groups in 5 anatomical regions.  38 C.F.R. § 4.55 (b).  The specific bodily functions of each group are listed at 38 C.F.R. § 4.73. 

The severity of the muscle disability is determined by application of criteria at 38 C.F.R. § 4.56.  An open comminuted fracture with muscle or tendon damage will be rated as severe, unless (for locations such as the wrist or over the tibia) the evidence establishes that the muscle damage is minimal.  38 C.F.R. § 4.56 (a).  A through and through injury with muscle damage shall be evaluated as no less than a moderate injury for each group of muscles damaged.  38 C.F.R. § 4.56 (b).  For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, and impairment of coordination and uncertainty of movement.  38 C.F.R. § 4.56 (c).  Under Diagnostic Codes 5301 to 5323, muscle injury disabilities are rated as slight, moderate, moderately severe, or severe according to criteria based on the type of injury, the history and complaint, and objective findings.  38 C.F.R. § 4.56 (d). 

A slight muscle disability is one where the injury was a simple wound of muscle without debridement or infection.  The service department record would show a superficial wound with brief treatment and return to duty.  There would be healing with good functional results.  There are no cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c).  Objectively, there would be a minimal scar, with no evidence of fascial defect, atrophy, or impaired tonus.  There would be no impairment of function, or metallic fragments retained in muscle tissue. 

A moderate muscle disability is one where the injury was either through and through, or a deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without the effect of high velocity missile, residuals of debridement, or prolonged infection.  The service department record (or other evidence) would show in service treatment for the wound.  There would be a consistent complaint of one or more of the cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), particularly a lowered threshold of fatigue after average use, affecting the particular functions controlled by the injured muscles.  Objectively, the entrance (and if present, exit) scars would be small or linear, indicating short track of missile through muscle tissue.  Some loss of deep fascia or muscle substance, or impairment of muscle tonus and loss of power or lowered threshold of fatigue when compared to the sound side would be present. 

A moderately severe muscle disability is one where the injury was either through and through, or a deep penetrating wound by a small high velocity missile or large low velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intramuscular scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), and, if present, an inability to keep up with work requirements.  Objectively, the entrance (and if present, exit) scars would indicate the track of missile through one or more muscle groups.  There would be indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side demonstrate positive evidence of impairment. 

A severe muscle disability is one where the injury was either through and through, or a deep penetrating wound due to a high velocity missile, or large or multiple low velocity missiles, or one with a shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intramuscular binding and scarring.  The service department record (or other evidence) would show hospitalization for a prolonged period for treatment of the wound.  There would be a consistent complaint of cardinal signs or symptoms of muscle disability as defined in 38 C.F.R. § 4.56 (c), which would be worse than that shown for moderately severe injuries, and, if present, an inability to keep up with work requirements.  Objectively, there would be ragged, depressed and adherent scars, indicating wide damage to muscle groups in the missile track.  Palpation would show loss of deep fascia or muscle substance, or soft flabby muscles in the wound area.  Muscles would swell or harden abnormally in contraction.  Tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side would indicate severe impairment of function.  If they happen to be present, the following would also be signs of severe muscle injury: (A) x-ray evidence of minute multiple scattered foreign bodies indicating intramuscular trauma and explosive effect of missile.  (B) Adhesion of scar to one of the long bones, scapula, pelvic bones, sacrum or vertebrae, with epithelial sealing over the bone rather than true skin covering in an area where bone is normally protected by muscle.  (C) Diminished muscle excitability to pulsed electrical current in electrodiagnostic tests.  (D) Visible or measurable atrophy. (E) Adaptive contraction of an opposing group of muscles.  (F) Atrophy of muscle groups not in track of the missile, particularly of the trapezius and serratus in wounds of the shoulder girdle. (G) Induration or atrophy of an entire muscle following simple piercing by a projectile.

The Court, citing Robertson v. Brown, 5 Vet. App. 70 (1993), has held that 38 C.F.R. § 4.56 (d) is essentially a totality-of-the-circumstances test and that no single factor is per se controlling.  Tropf v. Nicholson, 20 Vet. App. 317 (2006).

Under Diagnostic Code 5311, a slight injury warrants a noncompensable rating, a moderate injury warrants a 10 percent rating, a moderately severe injury warrants a 20 percent rating and a severe injury warrants a 30 percent rating.  38 C.F.R. § 4.27, Diagnostic Code 5311.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, and incoordination, pain on movement, swelling, or atrophy.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  Id. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id.  quoting 38 C.F.R. § 4.40.

Turning to the evidence of record, the Board again notes that the Veteran's service treatment records dated September 10, 1980, to April 9, 1987, and June 7, 1987, to August 9, 1989, have been deemed unavailable.  However, an April 1987 service treatment record shows that the Veteran was noted as having an old wound on the left mid lower leg that was slowly healing.  There was no drainage and the wound was noted as closed.  

An April 1987 service treatment record shows that the Veteran was admitted for edema of the left leg.  It was noted that the Veteran was referred from Mainz with a history of cellulitis for three days.  It was noted that the Veteran had a history of pain and swelling without redness.  The Veteran reported that this had improved over the past few days after he had been on Keflex.  It was noted that the Veteran had an injury over his distal leg for several weeks without difficulties.  It was noted that he was admitted for bedrest and observations and was not felt to have cellulitis on admission.  

Physical examination was remarkable for left lower extremity.  The Veteran had diffuse edema and tenderness below 2cm closed laceration distal leg and ankle and proximal foot.  There was no palpable effusion of the ankle.  He had good range of motion.  There was no distal swelling.  There was no redness of the skin.  The Veteran's neurovascular was intact.   He had no palpable mass or indurated area.  There was no calf tenderness.  There was no redness of the skin.  It was noted that because of findings below an old distal lesion, this was not typical of a DVT either.  The Veteran was prescribed elevation and observation.  He was not placed on any antibiotics or any anticoagulants.  X-ray examination was unremarkable.  The Veteran's hospital course was noted as following the Veteran's admission he was observed.  It was noted that the swelling, which was not particularly large, decreased rapidly.  His tenderness decreased rapidly as well.  He remained afebrile and a bone scan was ordered to rule out any bony problem.  The results were noted and there was not felt to be a significant lesion noted that had bearing on the Veteran's complaints.  Swelling and tenderness remained decreased.  A short leg cast was applied and the Veteran was discharged to duty.  It was noted that follow-up treated showed that his discharge condition was good.  The Veteran's discharge profile was to restrict his activities on his legs.  

A June 1987 service treatment record shows that the Veteran was lifting weights and injured himself.  The Veteran was diagnosed with a lacerated right tibia.  

Post-service, the Veteran was afforded a VA examination in June 2003.  It was noted that in 1986/1987 the Veteran injured both lower legs upper sides with a leg curler during fitness training.  At the time the wounds were sewn.  The Veteran reported that he did not remember having a rupture.  The examiner noted that an orthopedic aid was not used.  The Veteran's walk pattern was free and flowing.  The special types of walking were demonstrated without any problems.  The Veteran could perform the squatting position completely.  It was noted that standing back was done without any signs of insufficiency.  Physical examination of the right lower extremity revealed a wide scar of 6cm crossing over the middle tibia edge.  It was noted that over the left tibia edge, running diagonally, there was an 8cm long scar that was irritation free.  Muscle configuration was equal bilaterally.  The Veteran described pressure pain over the tibia anterior edge bilaterally and there was pressure pain over the medial gastrocnemial musculature bilaterally with detection of hardening.  It was noted that there were signs of shortening of the gastrocnemial musculature bilaterally. 

On his September 2003 notice of disagreement the Veteran reported he disagreed with the 20 percent rating because prior to entering the military he was in physical shape with no health problems and excellent in basketball and running.  The Veteran reported that that due to the cellulitis in his left leg he is unable to do normal daily activities like running, basketball, walking long distances and riding a bike.  The Veteran reported that if he tried to do any of these things his legs would swell, hurt very badly and take up to ten days to heal.  The Veteran reported that he cannot even go with his 13 year old son to play basketball or other related activities or normal things.  The Veteran also reported that in June 1982 he injured his legs on a weight lifting machine which left his legs badly scarred.  

The Veteran was afforded another VA examination in August 2004.  It was noted that orthopedic auxiliary means were not used.  It was noted that the gait pattern presented short paces and was performed in a stressed way.  The special walking types were demonstrated slowly but confidently.  It was noted that squatting was not performed due to pains in both knees.  Lasegue's and Braggart's signs were negative and there were no senso-motor deficits.  

On his June 2005 statement, the Veteran reported that the cellulitis in his left foot makes his foot swell up and it hinders him from doing normal things such as walking long distances or riding a bike.  The Veteran reported that it is reoccurring.  The Veteran also reported that in June 1982 that his legs were damaged by a weight lifting leg press when he was preparing for a physical fitness test in the Army gym.  The Veteran reported that the metal foot pedals got stuck and when he went to stand up both of the pedals struck him in his legs and made deep cuts which penetrated down to his bones.  The Veteran reported that this left him with badly scarred legs.  The Veteran reported that when he got to the hospital he could see the bones of his legs.  The Veteran reported that in the summer he cannot wear shorts.  

In a November 2005 statement, the Veteran reported that he had stitches on the inside and outside of both legs.  

The Veteran was afforded a VA examination in January 2009.  There were no sign of atrophied muscles in the lower extremities.  The cursory neurological examination demonstrated slightly weaker reflexes in the upper and lower extremities.  Sensory and motor functions were normal.  Patient was able to demonstrate walking on his toes heels and outer foot edges without problems.  There was no evidence of Lasegue's on either side.  Mobility in the upper ankle region was limited in both ankles.  Bending/Stretching was noted as 0 to 45 degrees.  

The Veteran was afforded a VA examination in June 2009.  The examiner noted that during the initial tibia injury in 1986 the Veteran sustained lacerations on bilateral lower legs when a 120-pounds pure metal piece of a leg machine hit his legs.  The examiner noted that the bilateral lower leg contusions were treated in a German hospital.  The examiner noted that the skin at the site of the contusions was lacerated bilaterally.  The laceration wounds healed out leaving laceration scars bilaterally.  The examiner noted that in 1987 the Veteran experienced a sting from a bush into the lateral left foot and developed cellulitis involving the dorsal left foot with swelling involving also the left ankle area extending up to the distal third of the left lower leg.  The examiner noted that the left lower leg was swollen ever since.  The examiner noted that the Veteran had flare-ups of residual muscle injury.  The examiner noted that the Veteran had calf pain of 7-8/10 intensity bilaterally.  It was noted that the frequency and duration were consistent.  The precipitating factors were walking 50 to 100 yards and the alleviating factors were rest which makes the pain subsides a little bit.  The examiner noted that this resulted in additional limitation of motion or functional impairment due to the condition limiting his walking distance.  The examiner noted that the walking distance was also limited by co-existing back, hip and knee problems.  

The examiner noted that the injury was not due to a missile.  The examiner noted that no muscles were directly injured.  In regards to bony structures affected, the examiner noted that laceration scars were located in the front of the bilateral tibiae.  The examiner noted that there were no associated nerve injuries to the nerves or vascular structures.  The examiner noted that muscle pain was present in both lower legs radiating from the frontal tibias to the back of his lower legs in the gastrocnemius muscles.  It was noted that the left lower leg (below the site of the previous contusions) is always swollen.  The examiner noted that the Veteran has swelling on both lower legs when standing.  The examiner noted that when moving, the Veteran has pain in the bilateral calves but also in the knees and in the left ankle area.  In regards to whether activity was limited by fatigue or inability to move the joint through a portion of its range, and the degree to which this interferes with activities of daily living, it was noted that the left ankle motions were mainly restricted because of the constant swelling.  It was noted that that left ankle bothers him the most.  It was noted that the Veteran has constant pain on the left side in the ankle area.  It was noted that the Veteran can only walk short distances of 50 to 100 yards and standing is limited to 10 minutes maximum.  It was also noted that the right ankle mobility was limited but less painful. 

On physical examination, there were no entry and exit wound scars.  There was no tissue loss comparison.  The examiner noted scar formation and that at the anterior right mid tibia there was an old oblique laceration scar of 6cm in length and up to 2.5 cm in breadth.  It was smooth adherent pale and in skin level.  The area was tender/sensitive on pressure.  At the anterior left mid tibia there was an old oblique laceration scar of 8 cm in length and up to 2cm in breadth.  It was also smooth adherent pale and in skin level.  The area was tender/sensitive on pressure.  The scars were adherent bilaterally.  There was no tendon damage.  Bilaterally, the dorsalis pedis arteries were normally palpable.  On the left side the tibial posterior artery was not palpable due to pitting edema and soft tissues swelling at the ankle.  Knee and heel reflexes were normal with 2+ bilaterally.  

There was no measurable muscle atrophy determinable.  There was no muscle atrophy to assess.  The muscle formation of the bilateral lower legs appeared equal on either side.  The left leg was weaker and tired out faster than the right.  Objectively there was only a mild difference between the right and left leg gross power but swelling induced pain on the left side bothers the Veteran so he burdens the right leg more than the left.  There was no muscle herniation.  The calf muscles are very tight and contracted bilaterally.  This leads to a persistent functional shortening of the gastronemicus muscle fibers bilaterally.  He experienced a lot of cramps in the calves bilaterally.  The Veteran's muscle group was able to move through normal range with sufficient comfort, endurance and strength to accomplish activities of daily living.  The muscle group could move independently through useful ranges of motion but with limitation by pain or easy fatigability or weakness.  The muscle group was able to move with gravity eliminated.  All muscles of the left lower leg and foot provide normal contractility on exertion.  It was noted that the circumference of the left leg was larger than the right leg due to edema.  

An MRI of the left ankle and leg revealed signs of arthritis of the talo- navicular joint proximal left foot, in particular at the navicular joint surface there were noted subchondral lesions.  The MRI also revealed in the subcutaneous fatty tissue of the distal lower left leg as well as in the area of the ankle joint diffusely increased fluid content versus diffuse edematous infiltration suggestive of chronic venous incompetency versus lymph flow disturbance.  X-rays of the right lower leg and ankle revealed at the right ankle small degenerative marginal spurs at the tibial joint margin and at the inner margin of the talus trochlea compatible with slight arthritic changes.  

The examiner diagnosed residuals, severe contusion of the anterior mid tibias with sensitive laceration scars at the shins resulting in in circular pain extending from the anterior mid tibias, the site of the previous bone contusions, into the dorsal gastrocnemius muscles bilaterally with painful tightness, frequent cramps and mild functional shortening of the gastrocnemius muscle fibers, calves bilaterally resulting in pain on walking and standing.  The examiner also diagnosed scars.  The examiner noted that the length and width on the right anterior tibia was 6cm in length and up to 2.5 cm in breadth.  On the left anterior tibia 8cm in length and up to 2cm in breadth.  The scars were closed and cover the previously contused mid tibias.  The skin above the tibias was so thin that the adherent scar tissue likely covers directly the bone on either side.  The examiner noted that this is why the scars were still sensitive on palpation and pressure bilaterally.  

The examiner noted that this chronic bilateral muscle strain leads to pain on standing and walking bilaterally.  The examiner noted that any exertion can trigger unpredictable and most painful muscle cramps which the Veteran has every day.  The examiner noted that the gastrocnemius muscles were much firmer and tighter on palpation than normal.  The examiner also noted that strength and endurance were very limited by consistent pain and unpredictable cramps on exertion.   The examiner noted that the ankle range of motion against strong resistance reveal that the Veteran still has good gross power during single motions but after repetitive motion in particular when a muscle cramp comes up he cannot sit or stand any more.  The examiner also noted that the Veteran had limited endurance as seen by his walking distance and ability to stand.  The examiner noted that the Veteran has other disabling conditions which overlap his bilateral lower leg condition.  The examiner also noted that for rating purposes the contusions contribute about 30 percent to the restriction of use of his legs.  

An April 2010 private treatment record noted substantial swelling in the lower left leg, emphasized, superficial constriction, DMS intact.  

The Veteran was afforded another VA examination in March 2011.  The examiner noted the same history and findings as reported in the June 2009 VA examination.  

Based on the above, the Board finds that a rating in excess of 10 percent for right and left calf disabilities is not warranted.  During the appeal period, the Veteran's symptoms include; swelling; limitations through useful range of motion due to pain, easy fatigability or weakness; pain on standing and walking; unpredictable and painful muscle cramps; strength and endurance very limited by consistent pain and unpredictable muscle cramps on exertion; cramps after repetitive motion where he cannot sit or stand anymore; and limited endurance seen by his walking distance and ability to stand.  

The Board acknowledges that the Veteran's test of strength and endurance arguably demonstrates positive evidence of impairment.  However, after review of both the lay and medical evidence of record, the type of injury and history and complaints are not the type described in the moderately severe criteria.  The evidence also does not reflect entrance and exit scars indicating track of missile through one or more muscle groups or indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles.  The evidence is also against a finding that the Veteran's has the type of injury and history and complaints described in the severe criteria.  The evidence of record also does not reflect the objective findings contemplated by the severe criteria, to include x- ray evidence of minute multiple scattered foreign bodies, adhesion of scar to one of the long bones, diminished muscle excitability, visible or measurable atrophy, adaptive contraction of an opposing group of muscles, atrophy of muscle groups not in the track of the missile, or induration or atrophy of an entire muscle.  The Board thus finds that the symptoms of the Veteran's left and right bilateral calf disabilities do not more closely approximate the criteria contemplated under the moderately severe or severe disability of muscles. 

The Board acknowledges that the Veteran has scars on the bilateral shins due to his muscle injury.  However, the Veteran has already been granted service connection for his bilateral scars and has not questioned the propriety of the rating.  Therefore, the Board will not discuss the Veteran's scars further.  

The Board has also considered whether a separate or higher rating is warranted under a different diagnostic code.  However, the evidence of record does not show that the Veteran has any other residual muscle pathology of the original injuries or any orthopedic and/or neurologic pathology that are residuals of the original injuries.  Therefore, a separate or higher rating under a different diagnostic code is not warranted.  

The Board notes that, in reaching the above-noted determinations, the lay statements of record have been considered.  However, the Board finds that the lay assertions made in support of his claim for a higher rating are not entitled to more weight than the objective findings rendered by trained medical professionals in evaluating the Veteran's bilateral calf disability.  See 38 C.F.R. § 3.159 (a)(1) (2016).

Finally, neither the Veteran nor his/her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Thus, the claim for a higher rating must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the assignment of a higher rating, that doctrine is not for application.  See Gilbert, supra.   

TDIU

The Veteran contends that he is unable to work due to his service-connected disabilities.  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) Disabilities resulting from common etiology or a single accident, (3) Disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple injuries incurred in action, or (5) Multiple disabilities incurred as a prisoner of war. 

Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at whether a TDIU rating is warranted, but the Veteran's age or the impairment caused by non-service connected disabilities may not be considered in such a determination.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The Veteran filed a claim for TDIU in August 2010.  Since that time the Veteran's service connected disabilities include bilateral hearing loss, rated as 30 percent disabling; a left ankle disability, rated as 20 percent disabling; a left calf disability, rated as 10 percent disabling; a right calf disability, rated as 10 percent disabling; a laceration scar on the left anterior mid tibia, rated as 10 percent disabling; a laceration scar on the right anterior mid tibia, rated as 10 percent disabling and tinnitus, rated as 10 percent disabling.  The Veteran's combined rating is 70 percent.  The Veteran also had a 40 percent rating in combination.  Additionally, as illustrated above, the Veteran's service-connected disabilities also now include his bilateral knee disability. 

As such, the Veteran's claim turns on whether his service connected disabilities render him unable to secure or follow substantially gainful employment.  
In this regards, in a March 2006 statement, the Veteran reported that he has conditions that stop him from getting a good government service job.  The Veteran asserted that they would not take a person who was almost 50 years old in his condition.  

In a May 2007 statement, the Veteran reported that he was unemployed.  The Veteran reported that after service he worked as a sales clerk, forklift operator, warehouse worker and club aid.  The Veteran reported that he does volunteer work for the local youth services.  The Veteran reported that the only people that were hiring were family members and local nationals.  He reported that they only offered him minimum wage positions.  The Veteran reported that he has little knowledge of computers and that when he was working he did not use computers.  The Veteran reported that before his condition gets worse he would like to work in the local base fitness center, youth service, center, post office and transportation currier.  

The Veteran was afforded a VA examination in January 2009 for his bilateral hips, knees, low back and left ankle.  The examiner noted that the Veteran is no longer able to perform work that involves extended periods of sitting, standing, or bending over due to changes in the lumbar spine.  The examiner noted that the Veteran is unable to lift or carry heavy objects over 5k for long stretches.  The examiner noted that because of the onset arthrosis in his hips and knee joints the Veteran is no longer able to perform work that involves extended sitting nor is he able to climb stairs or carry heavy objects on a full time basis.  The examiner noted that the blood flow disturbance in his left ankle make it impossible for the Veteran to perform work from a standing position.  

The Veteran was afforded a VA examination in June 2009 to evaluate his bilateral calf disability.  The examiner noted that the effect of the condition on usual occupation and daily activities was that the Veteran sits most of the time at home or lies down on the couch.  

The Veteran's 2009 SSA records shows that the Veteran was last employed as an assistant to the manager in a vase club.  The Veteran's SSA claim was based on disorders of the back and disorders of muscles.  

A May 2010 private treatment record shows that the Veteran was diagnosed with sensory hearing loss on both sides on the right high degree on the left bordering on deafness.  It was noted that therapeutically only hearing aids could be recommended.  

On his August 2010 claim, the Veteran reported that he was unable to work due to his foot, back, both legs, both knees and hips.  The Veteran reported that he had a high school education.  The Veteran reported that he had not worked since 2004.  The Veteran asserted that due to his service-connected disabilities he could not secure employment.  The Veteran reported that he has a lot of problems with daily function around his home.  The Veteran reported that he has problems with walking because of swelling in his foot, both knees and legs.  The Veteran reported that he cannot sit or stand for a long period of time because of his lumbar spine syndrome.  

In a May 2011 statement the Veteran reported that he had a consultation with his doctor and orthopedic doctor about the denial of TDIU and the diagnoses was that he is unable to work.  The Veteran reported that he barely gets 8 hours of sleep due to his back condition.  The Veteran reported problems with his foot, knees, hip and back.  The Veteran reported that anyone who thinks he can concentrate 100 percent and hold a job at this point and time in his condition is mistaken.  The Veteran reported that if he had to undergo a physical examination for a job he would not pass.  

A May 2011 statement from the Veteran's previous employer shows that the Veteran worked as a warehousemen 52 hours per week.  There were no concessions given for a disability.  It was noted that the left employment due to a long illness.  

The Veteran was afforded a VA examination in December 2011.  It was noted that the Veteran's hearing loss impacts his ability to work in that it was very difficult for the Veteran to follow conversations.  It was noted that the Veteran's tinnitus impacts his ability to work in that it is annoying during the day and the Veteran has difficulties falling asleep at night.  

In a January 2017 statement, a private physician noted that the Veteran complained of aching pain in both knees as well as pain in lying in both hips.  The physician noted that the medical finding included worsening of limb, decrease of walking distance (less than 50 yds.).  The physician also noted that due to decreased mobility and chronic muscular pain in his lower back the Veteran has to be treated with physiotherapy until the hip replacement will be performed.  The physician concluded that the Veteran is definitely not able to hold a secure job.  

The Board notes that the question of employability is ultimately one for the fact finder to decide, and not a medical provider.  Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).  In this case, the Board acknowledges that the Veteran has non-service connected disabilities that impact his ability to work.  However, when considering the Veteran's education, prior work experience, physical limitations, and the severity of his bilateral hearing loss, the Board finds that the most competent and credible evidence of record illustrates that the symptoms due solely to his service-connected disabilities would prevent him from performing both manual and sedentary labor.  

The Board therefore resolves all reasonable doubt in the Veteran's favor and determines that a TDIU rating is warranted.  Accordingly, the appeal is granted. 

ORDER

The appeal pertaining to entitlement to an effective date earlier than March 15, 2011, for the grant of service connection for sensitive laceration scars at the shin, bilateral is dismissed.  

Entitlement to service connection for a bilateral knee disability is granted.  

Entitlement to a rating in excess of 10 percent rating for a left calf disability is denied.  

Entitlement to a rating in excess of 10 percent rating for a right calf disability is denied.  

Entitlement to a TDIU is granted.  


REMAND

Back

As stated above, the Veteran filed a May 2011 notice of disagreement with the April 2011 rating decision that denied reopening the previously denied claim of entitlement to service connection for a back disability.  Also, as stated above, the RO has not provided the Veteran with a statement of the case addressing this issue.  As such, the claim must be remanded for the issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Bilateral Hips and Knees

The Veteran contends that he has a bilateral hip disability that is due to his military service.  Specifically, the Veteran contends that his disability is due to tripping and falling on equipment, running on asphalt and lifting and carrying heavy missiles daily as part of his military occupational specialty.  See June 2005 statement, January 2009 VA examination and September 2014 VA Form 9.  

The evidence of record shows that the Veteran has current diagnoses of bilateral hip arthritis.  See January 2009 VA examination.  

Again, the Board notes that the Veteran's service treatment records dated September 10, 1980, to April 9, 1987, and June 7, 1987, to August 9, 1989, have been deemed unavailable.  However, in a January 2010 statement, the Veteran asserted that that if his service treatment records were located they would show treatment for his claimed conditions.  The Veteran also asserted that he did not have any post-service treatment records because he did not have the financial means to seek treatment.  

The Board again notes the October 2016 statement from a private physician.  While the physician noted the Veteran's hip complaints and diagnoses, he did not address the etiology of the Veteran's bilateral hips disability.  Additionally, there is no VA examination of record that addresses the nexus component of service connection in regards to the Veteran's bilateral hip disability.  Based on the Veteran's MOS and lay statements of record, the Board finds that the low threshold of McLendon has been met and the Veteran should be afforded a VA examination to determine the nature and etiology of his bilateral hip disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case pertaining to the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative lumbar spine syndrome.  The issue should only be returned to the Board if a timely substantive appeal is filed.

2. Provide the Veteran another opportunity to identify any pertinent treatment records.  The RO/AMC should secure any necessary authorizations. If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hip disability.  The Veteran's claims file, including this remand, should be made available for review by the examiner in conjunction with the examination.  The examiner should review the claims folder and this fact should be noted in the accompanying medical report. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bilateral hip disability is related to his military service, to include tripping and falling on equipment, running on asphalt and lifting and carrying heavy missiles daily as part of his military occupational specialty? 

The Board advises that the Veteran's service treatment records have been deemed unavailable and the Veteran has reported that he did not seek treatment after service due to his financial situation.  

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


